State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   D-61-14
___________________________________

In the Matter of DAVID J.
   WATSON, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

DAVID J. WATSON,
                    Respondent.

(Attorney Registration No. 2597631)
___________________________________


Calendar Date:   July 14, 2014

Before:   McCarthy, J.P., Garry, Rose, Egan Jr. and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Capasso & Associates LLC, Schenectady (Vincent Capasso of
counsel), for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1994.
He maintains an office for the practice of law in the City of
Albany.

      The petition of charges alleges that respondent took
advantage of an elderly client with questionable mental capacity,
who was the uncle of respondent's life partner and who has
substantial assets. The charges allege that respondent, in
violation of the Rules of Professional Conduct, engaged in a
                              -2-                D-61-14

conflict of interest by preparing a power of attorney that
designated his life partner as the client's agent (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 1.7 [a] [2]),
prepared a will for the elderly client to the benefit of his life
partner at a time when a reasonable lawyer would not conclude
that the transaction was fair and reasonable (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 1.8 [c] [1], [2]),
failed to provide competent representation to the client in the
preparation of the will (see Rules of Professional Conduct [22
NYCRR 1200.0] rule 1.1 [a]), failed to explain the will matter to
the client to the extent reasonably necessary to permit the
client to make an informed decision (see Rules of Professional
Conduct [22 NYCRR 1200.0] rule 1.4 [b]), and engaged in
misleading and deceiving conduct, prejudicial to the
administration of justice, which adversely reflected on his
fitness as a lawyer (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 8.4 [c], [d], [h]).

      After a hearing, the Referee sustained the charges. We
grant petitioner's motion to confirm the Referee's report and we
find respondent guilty of professional misconduct as charged and
specified in the petition. We note that both the Referee and a
court that held a guardianship proceeding brought by the client's
sister were highly critical of respondent's conduct and that of
his life partner, the client's niece, and found their testimony
not credible.

      While respondent argues that he acted in the milieu of
difficult family dynamics, we have previously stated that, even
when dealing with family matters, attorneys must render their
professional services in strict compliance with the disciplinary
rules and zealously safeguard the funds of others (see Matter of
Galvin, 214 AD2d 803, 804-805 [1995]). Accordingly, under all of
the circumstances presented, we conclude that an appropriate
disciplinary sanction is suspension from the practice of law for
a period of two years (see e.g. Matter of Buchyn, 300 AD2d 739
[2002]).
                              -3-                  D-61-14

      McCarthy, J.P., Garry, Rose, Egan Jr. and Devine, JJ.,
concur.



      ORDERED that petitioner's motion to confirm the Referee's
report is granted; and it is further

      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in the petition of charges; and
it is further

      ORDERED that respondent is suspended from the practice of
law for a period of two years, effective 20 days from the date of
this decision, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court